Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Election/Restriction
  The Examiner acknowledges receipt of Applicant’s response to the restriction requirement filed on October 19, 2020. Applicant elected with traverse Group I, claims 1-13 drawn to a method of making spinel ferrite nanoparticles.  
Applicant traversed on the grounds that that the Office's statements above have not adequately demonstrated any of the indications of distinctness (A) or (B) listed in MPEP § 806.050) and that the Office has provided no examples in support of the conclusion.  However, the Examiner is not persuaded by Applicant's arguments and maintains that Inventions II and lll are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

 Thus, based on the abovementioned rationale, the restriction as set forth in the instant application is proper.
For these reasons, the restriction requirement is maintained and hereby expressly made final. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).

Status of Claims
	Claims 1-20 are pending in the application. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-13 have been examined to the extent they read on the elected subject matter of record.




Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 are rejected under 35 USC 103 as being obvious over Pezzoli et al. (US Patent 4,025,449) in view of D.M. Borikar et al. (Synthesis of nanosized chromium substituted copper spinel ferrite [online], February 2015, cited by Applicant in the IDS filed January 17, 2019).


Applicant’s Invention

      Applicant claims a method of making spinel ferrite nanoparticles, the method comprising: mixing a copper(II) salt, a chromium(III) salt, an iron(III) salt, an inorganic base, and water to form a mixture; heating the mixture to form a precipitate; and drying XFe2-x O4 (I) wherein X is greater than 0 and smaller than 2.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


     Pezzoli et al. teach a novel method to produce a magnetic ferritic material.  This method includes admixing an alkaline earth metal compound with a sufficient amount of an aqueous solution containing from about 10 to about 60 weight percent (about 0.1 to about 24 moles per liter) alkali metal hydroxide to form a solution.  The solution formed is then heated to within the temperature range of from about 90 degree   to about 130 degree Celsius and preferably about 110 degree to about 115 degree Celsius.  A soluble iron compound is added to and admixed with the heated solution to provide an alkaline earth metal compound-alkali hydroxide- iron compound mixture (column 1, lines 22-44).   A precipitate forms after the iron compound is added to the solution.  This precipitate is removed from the liquid portion by suitable means, for example, filtering, centrifugal methods, decanting and the like.   This spinel generally has a particle size of from about 0.25 to about 0.4 microns and exhibits a structure which is at least partially amorphous, i.e., without a definite crystalline symmetry (column 1, lines 45-54).  The alkali hydroxide employed in the invention can be the hydroxide of sodium, potassium, rubidium or cesium.  Generally the hydroxides of potassium and, preferably, sodium are used (column 1, lines 62-65).  Pezzoli et al. Fe (NO3)3 (column 1, line 66 bridging to column 2, lines 1-4) and drying the precipitate within the temperature range of from about 20 degree to about 200 degree Celsius (see claim 10 of Pezzoli et al.).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Pezzoli et al. is that Pezzoli et al. do not expressly teach: that the alkaline earth compound is  a copper(II) salt, specifically copper(II) nitrate (limitation of instant claims 1 and 6) and a chromium(III) salt, specifically chromium(III) chloride (limitation of instant claims 1 and 7) and that the spinel ferrite nanoparticles comprise a chromium-substituted copper ferrite of formula (I) CuCrXFe2-x O4 wherein X is greater than 0 and smaller than 2 (limitation of instant claims 1 and 9)  .  However, Borikar et al. teach chromium substituted cupper spinel ferrite nanoparticles with nominal composition CuCrXFe2-x O4 (for x =0.0 & 0.5) have been synthesized by the sol-gel auto combustion technique (abstract).



Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Pezzoli et al. and Borikar et al. are both directed to methods of producing spinel ferrite nanoparticles.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Pezzoli et al. and Borikar et al. to arrive at a method making spinel ferrite nanoparticles comprise a chromium-substituted copper ferrite of formula (I) CuCrXFe2-x O4 wherein X is greater than 0 and smaller than 2 at the time the instant invention was filed, with a reasonable expectation of success.   Borikar et al. teach nanocrystalline ferrites are the subject of interest because of its wide application in industrial as well as research areas. They are attractive because of their importance in ferrofluids, magnetic drug delivery, hyperthermia for cancer treatment etc. An interesting example is that of CuFe2O4 which has got some peculiar properties like structural, magnetic etc. with the various substitutions allows tunable change in its properties. CuFe2O4 has an inverse spinel structure with Co+2 ions in octahedral sites and Fe3+ ions equally distributed between octahedral and tetrahedral sites. The presence of nonmagnetic ions in spinel was found to alter their electrical properties and studies revealed useful information on the nature of exchange interaction, cation exchange, etc. The structural and magnetic properties of ferrites mainly depend upon chemical composition, methods of preparation, sintering temperature and sintering time, microstructure, particle size and surface to volume ratio (Introduction section of Borikar et al.).  Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617